Citation Nr: 0801634	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  04-26 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for chronic hypertension 
claimed as secondary to type II diabetes mellitus.

2. Entitlement to service connection for a chronic heart 
disorder to include hypertensive heart disease claimed as 
secondary to type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel



INTRODUCTION

The veteran had active service from May 1957 to April 1972 
and from November 1972 to December 1977.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
St. Louis, Missouri, Regional Office (RO) which, in pertinent 
part, denied service connection for chronic hypertension and 
a chronic heart disorder.  In March 2007, the Board remanded 
for additional development.   


FINDINGS OF FACT

1.  Hypertension has not been shown to be causally or 
etiologically related to the veteran's service connected 
diabetes mellitus.

2.  The preponderance of the evidence is against finding that 
hypertension is related to service. 

3.  A heart disorder has not been shown to be causally or 
etiologically related to the veteran's service connected 
diabetes mellitus.

4.  The preponderance of the evidence is against finding that 
a heart disorder is related to service. 


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

2.  Hypertension is not proximately due to or the result of 
service connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.310 
(2007).

3.  A heart disorder was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

4.  A heart disorder is not proximately due to or the result 
of service connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. 
§ 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in March 2002 the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was essentially 
instructed to submit any evidence in his possession that 
pertained to his claims.  In April 2007, the RO also notified 
the veteran of the process by which initial disability 
ratings and effective dates are established.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Any defects as to the 
timeliness of this latter notice as to (the assigned 
disability rating or effective date) are rendered moot as 
service connection is not warranted for either disability.

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  In April 2004, the veteran was 
medically evaluated in conjunction with his claims.  
Subsequently, in its March 2007 remand, the Board determined 
that another VA examination was necessary.  However, the 
veteran failed to report to an examination scheduled in June 
2007.  When a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  38 
C.F.R. § 3.655 (2007).  Thus, the duties to notify and assist 
have been met.

Analysis

The veteran essentially asserts that he has chronic 
hypertension and a chronic heart disorder to include 
hypertensive heart disease secondary to type II diabetes 
mellitus.

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

If cardiovascular disease (including hypertension) becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption does not apply in the 
present case as a cardiovascular disease (including 
hypertension) did not manifest until many years after 
discharge, as discussed below.

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

Hypertension

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  38 C.F.R. § 4.104, Diagnostic Code 
7101 note (1).  The term hypertension means that the 
diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm.  Id.

The veteran is service-connected for type II diabetes 
mellitus evaluated as 20 percent disabling.  There is also 
competent medical evidence that he has hypertension as noted 
in the April 2004 VA hypertension examination.  The issue, 
therefore, is whether the veteran's current hypertension was 
either caused or aggravated by his service connected type II 
diabetes mellitus.  

There is only one piece of evidence addressing this issue.  
In the April 2004 VA hypertension examination report, the 
examiner noted:

Given the normal creatinine clearance of 
1.3, there is no evidence of renal 
involvement in [the] veteran's 
hypertension to suggest diabetic 
neuropathy as a cause. It is not likely 
that hypertension is secondary to 
diabetes.  

On the same day, the same examiner concurrently determined in 
the heart examination report:

Hypertensive heart disease secondary to 
hypertension.  There is renal 
involvement related to hypertension.  
Hypertension has not been associated 
with service connected diabetes, 
therefore it is not likely that 
hypertensive heart disease is secondary 
to diabetes but rather it is secondary 
to hypertension, which is not secondary 
to patient's service-connected 
diabetes. 

As discussed above, the Board previously determined that 
another examination was necessary due to this conflicting 
evidence.  However, as the veteran failed to report to the 
examination, the Board must rely on the evidence of record.  
Based on the evidence cited above, service connection for 
hypertension secondary to diabetes mellitus is not warranted.  
The examiner's opinion, while inconsistent as to renal 
involvement, found that hypertension was not related to 
service connected diabetes mellitus.  As there is no other 
medical opinion addressing this issue of record, the Board 
finds that the criteria for a secondary service connection 
claim has not been met.  

While the veteran asserts that his hypertension is secondary 
to service connected diabetes mellitus, the Board has also 
considered the veteran's claim on a direct basis.  As 
previously established, the veteran currently has 
hypertension.  However, there is no competent medical 
evidence that current disability is related to service.  
Service medical records are negative for hypertension; the 
July 1977 examination report at service discharge noted a 
blood pressure reading of 134/88.  Additionally, the first 
indication of a disability was not until 1994, which is 17 
years after service discharge (a May 1999 record from St. 
Anthony's Medical Center noted a past history of hypertension 
for about five years).  Such a lapse in time is a factor for 
consideration in deciding a service connection claim.  In 
view of the lengthy period without treatment, there is no 
evidence of continuity of symptomatology and this weighs 
against the claim.  Also, the veteran is not entitled to a 
presumption of service incurrence as his disability did not 
manifest to a degree of 10 percent within one year from date 
of termination of service.  See supra 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Furthermore, 
there is no opinion which provides a nexus between service 
and current hypertension.  Accordingly, service connection on 
a direct basis is likewise unwarranted.

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to his observations of his disorder.  Layno, 6 Vet. 
App. at 467-69; 38 C.F.R. § 3.159(a)(2).  However, as a lay 
person, he is not competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of any 
current disorder (i.e. that current hypertension is related 
to service, including secondary to service connected diabetes 
mellitus) because he does not have the requisite medical 
expertise.  See, e.g., See Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

In sum, the preponderance of the evidence is against finding 
that the veteran's hypertension is due to or the result of 
service, including secondary to service connected diabetes 
mellitus.  When the preponderance of evidence is against a 
claim, it must be denied.  38 U.S.C.A. § 5107; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Heart Disorder

As established above, the veteran is service connected for 
type II diabetes mellitus, evaluated as 20 percent disabling.  
There is also evidence that he has a heart disorder as 
demonstrated by the April 2004 VA heart examination which 
noted diagnoses of hypertensive heart disease and congestive 
heart failure.  The issue, therefore, is whether the 
veteran's current heart disorder was either caused or 
aggravated by his service connected type II diabetes 
mellitus.  

As with hypertension, there is only one piece of evidence 
addressing this issue.  To recap, in the April 2004 VA heart 
examination report, the examiner noted 

Hypertensive heart disease secondary to 
hypertension.  There is renal 
involvement related to hypertension.  
Hypertension has not been associated 
with service-connected diabetes, 
therefore it is not likely that 
hypertensive heart disease is secondary 
to diabetes but rather it is secondary 
to hypertension, which is not secondary 
to patient's service-connected 
diabetes. 

As there is no other evidence in the claims as discussed 
supra and based on this evidence, the Board finds that 
service connection on a secondary basis for heart disorder is 
not warranted.  

The Board has also considered this claim on a direct basis.  
However, there is no competent medical evidence that current 
disability is related to service.  Service medical records 
are negative for a heart disorder; the July 1977 examination 
report at service discharge noted a normal heart evaluation.  
Additionally, the first indication in the record of a 
disability was not until 1998 (as noted in the April 2004 VA 
heart examination), which is 21 years after service 
discharge.  Such a lapse in time is a factor for 
consideration in deciding a service connection claim.  In 
view of the lengthy period without treatment, there is no 
evidence of continuity of symptomatology and this weighs 
against the claim.  Also, the veteran is not entitled to a 
presumption of service incurrence as his disability did not 
manifest to a degree of 10 percent within one year from date 
of termination of service.  See supra 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Furthermore, 
there is no opinion which provides a nexus between service 
and current heart disorder.  Accordingly, service connection 
on a direct basis is likewise unwarranted.

The Board finds the veteran is competent to attest to his 
observations of his disorder.  Layno v. Brown, 6 Vet. 
App. 465, 467-69 (1994); 38 C.F.R. § 3.159(a)(2).  However, 
as a lay person, he is not competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder (i.e. that current heart disorder is 
related to service, including secondary to service connected 
diabetes mellitus) because he does not have the requisite 
medical expertise.  See, e.g., See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  

In sum, the preponderance of the evidence is against finding 
that the veteran's heart disorder is due to or the result of 
service, including secondary to service connected diabetes 
mellitus.  When the preponderance of evidence is against a 
claim, it must be denied.  38 U.S.C.A. § 5107; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for chronic hypertension claimed as 
secondary to type II diabetes mellitus is denied.

Service connection for a chronic heart disorder to include 
hypertensive heart disease claimed as secondary to type II 
diabetes mellitus is denied. 



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


